DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-7, in the reply filed on 06/24/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
	Claims 1-14 are pending, claims 1-7 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/841638, filed on 05/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 and 11/25/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, since there is only one range for each component, there is nothing else to be selected, thus, the recitation of “selected from” renders the scope of claimed invention unclear. This is indefinite.
Claim 2 recites trademark “Esperse 366, CCCWG at 74% calcium carbonate, Silicone PMX 200, Mergal K10N, Mergal 186”. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. This is indefinite.
Regarding claim 3, The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). Thus, the recitation of “consisting of but not limited to” contradict itself, and thus, the scope and boundary is unclear. This is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US6069112) in view of Zhao et al. (WO2014153210).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Glenn et al.  teaches methods of reducing sunburn, and other physiological disorders such as watercore, corking and bitterpit, by reducing excessive heat
and light at the plant surface without diminishing photosynthesis. The present invention provides methods of reducing heat and water stress thereby reducing the potential for
alternate bearing to develop. The present invention also provides methods of limiting environmental extremes that reduce photosynthesis and thereby increase the availability of carbohydrates, thus reducing fruit drop (column 2, line 45-55). The  particulate material forms a continuous particulate material film over the portion of the fruit plant surface to which it is applied covering from about 75% to about 100% of the
surface (column 3, line 38-44). In another embodiment, the present invention relates to protecting  plants from extreme environmental conditions in which the surface of a plant is coated with a film comprising one or more layers of a particulate material, the particulate materials being finely divided (column 3, line 54-59). The plants to which the present invention relates include horticultural crops such as actively growing agricultural crops, fruiting agricultural crops, actively growing ornamental crops, fruiting ornamental crops and the products thereof. Specific examples include fruits, vegetables, trees, flowers, grasses, and landscape plants and ornamental plants. Particularly preferred plants include apple trees, pear trees, peach trees, plum trees, lemon trees, grapefruit trees, avocado trees, orange trees, apricot trees, walnut trees, tomato plants, cauliflower plants, grape vines, and pepper plants. The particulate materials Suitable for use in the present invention are heat treated particulate materials. For purposes of this invention, heat treated particulate materials are particulate materials that have been heated to an elevated temperature and include baked particulate materials, calcined particulate materials, and fired particulate materials. Heat treated particulate materials are hydrophilic. Specific examples include calcined calcium carbonate, calcined talc, calcined kaolin, baked kaolin, fired kaolin, calcined bentonites, calcined clays, calcined pyrophyllite, calcined Silica, calcined feldspar, calcined Sand, calcined quartz, calcined chalk, calcined limestone, calcined precipitated calcium carbonate, baked calcium carbonate, calcined diatomaceous earth, calcined barytes, calcined aluminum trihydrate, calcined pyrogenic Silica, and calcined titanium dioxide (column 4, line 9-18, 38-54). In a preferred embodiment, the particulate material has a particle size distribution wherein up to 90% by weight of the particles have a particle size of about one micron or less. (column 6, line 42-45). The particulate materials suitable for use in the present invention may be applied as a slurry of finely divided particles in a volatile liquid such as water, a low boiling organic solvent or low boiling organic solvent/water mixture. Adjuvants such as surfactants, dispersants, speaders/ stickers (adhesives), wetting agents, antifoaming agents, and/or drift reducing agents may be incorporated in preparing an aqueous slurry of the particulate materials of this invention (column 7, line 27-35). In another embodiment, the amount of adjuvants in the aqueous slurry of the particulate materials is from about 0.01 % by weight to about 20% by weight. In yet another embodiment, the amount of adjuvants in the aqueous slurry of the particulate materials is from about 0.1 % by weight to about 10% by weight. In still yet another embodiment, the amount of adjuvants in the aqueous slurry of the particulate materials is from about 0.5% by weight to about 5% by weight (column 8, line 9-18). Of the covered portion of a plant surface, the particulate material film is continuous in that it covers from about 75% to about 100% of the surface area, (column 9, line 25-27). The particulate material film formed in accordance with the present invention reduces the heat load on the plant and prevents the breaking of dormancy during the late winter due to increased plant temperature (page 10, line 10-15). The particulate material includes the mixture of calcium carbonate and titanium dioxide (claims 22 and 26). 
	Zhao et al. teaches composition comprising at least one cellulose nanomaterial and an inorganic salt component. The disclosed compositions are useful for forming edible coatings/films on plants, plant parts, and other objects. In some disclosed embodiments, the compositions further comprise a crosslinking agent. The disclosed compositions and coatings/films made using the compositions are effective at protecting fresh and processed produce and other substances and products, from various different types of food processing damage (and the deleterious effects associated therewith), and biotic and/or abiotic stresses that reduce quality and marketability (abstract). In some embodiments, the inorganic salt component may be a nanoparticle or a nano-powder. The inorganic salt component may have a particle size ranging from about 60 nm to about 100 nm, the particle size being determined using Scanning Electron Microscopy (SEM). The inorganic salt component may be selected from any of those typically used in the art as agricultural additives, drug delivery components (e.g., nano calcium carbonate, which may be loaded with hydrophilic protein-based drugs), or those used for imaging, biomedical and bioscience applications, or as coatings, plastics, nanowires, or alloy and/or catalytic applications (page 17, line 20-34). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Glenn et al.   is that Glenn et al.    do not expressly teach nanoparticle. This deficiency in Glenn et al.  is cured by the teachings of Zhao et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glenn et al., as suggested by Zhao et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to optimize particle size of calcium carbonate and titanium dioxide to have nanoparticle of calcium carbonate and titanium dioxide because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Zhao et al. teaching nano inorganic particle such as calcium carbonate for coating film o plants, it is obvious for one of ordinary skill in the art to optimize particle size of calcium carbonate and titanium dioxide to have nanoparticle of calcium carbonate and titanium dioxide and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts teach a method to reduce the heat load on the plant (reducing bud temperature) and prevents the breaking of dormancy during the late winter due to increased plant temperature by treating plant with a composition comprising nanoparticle of titanium dioxide,  calcium carbonate, surfactant and water, and it is within skill of one artisan to have adequate amount to have flowability for coating the composition on plant surface.
Regarding claim 3-4, Glenn et al. teaches cover about 75% to about 100% of the surface area of pear trees.
Regarding claims 5-7, since the method is for reduce the heat load on the plant (reducing bud temperature) and prevents the breaking of dormancy during the late winter. It is obvious to apply before endodormancy, and apply one or more additional times before bud break for optimal results because simply duplication of same  steps has not patentable significance unless a new and unexpected result is produced.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US6069112) in view of Zhao et al. (WO2014153210), as applied for the above 103 rejections for claims 1 and 3-7, further in view of Vadakekuttu et al. (US20180325105), Schlatter et al. (US20050209103) and Bissell et al. (US20180184647).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Glenn et al. and Zhao et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Vadakekuttu et al. teaches a process of preparing the water disintegrable granular composition including one or more water insoluble crop nutrients or algae or the pesticidal active ingredients. The invention further relates to a method of fortification of the plants or the soil or the plant propagation material or locus thereof with the water disintegrable granular composition comprising water insoluble crop nutrients or algae or the pesticidal active ingredients. The invention further relates to a method of crop protection with the water disintegrable granular composition comprising at least one pesticidal active ingredient (abstract). The non-ionic surfactants include Alcohol ethoxylates—C6 to C16/18 alcohols ([0101]). 
Schlatter et al. teaches an aqueous composition suitable for applying fungicides to plant propagation materials (abstract). Specific examples of Suitable nonionic surfactants include Makon TD-6 (Stepan) ([0040]) (ethoxylated fatty alcohol; TRIDECYL ALCOHOL ETHOXYLATE, POE-6). 
Bissell et al. teaches Drift reduction adjuvant composition and agricultural sprays containing such agricultural compositions contain water, a Newtonian responding polymer such as guar gum, an emulsifier such as a polyoxyethylene sorbitan emulsifier, and an oil (abstract). The atomization modifiers for modifying the wave instability approach of droplet formation, according to the present disclosure, include rheology modifiers. Rheology modifiers may include but are not limited to: polymers, Newtonian-responding polymers, monosaccharides, polysaccharides (e.g., colloidal polysaccharides, starches, vegetable gums, pectin), glucose, fructose, galactose, mannose, lactose, fructose, xylose, amylose, raffinose, maltotriose, glucosides, trehalose, saccharide alcohols (e.g., mannitol, sorbitol, xylitol and maltitol), compositions containing sugar such (e.g., molasses and honey), guar gum (e.g., crop-based guar gum), xanthan, cellulose, Locust bean, alginate, agar-agar, carrageenan, gum arabic, dimethylpolysiloxane, and derivatives of and combinations thereof. In a more particular example, the rheology modifier includes guar gum since guar gum combined with a perforation-aid type adjuvant is more effective at reducing the number of fine droplets and managing the number of coarse droplets compared to at least some of the other rheology modifiers disclosed herein. Newtonian polymers can be characterized by a single coefficient of viscosity for a range of shearing or temperature conditions. Traditionally, the viscosity will not significantly change with the rate of applied shear force. Newtonian-responding rheology modifiers may include but are not limited to guar gum, glycerol and/or paraffin waxes or oils ([0023]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Glenn et al.  is that Glenn et al.   do not expressly teach Esperse 366 (C12-16 poly (1-6)ethoxylate, silicone PMX200 (polydimethylsiloxane or dimethylpolysiloxane) and guar gum. This deficiency in Glenn et al.  is cured by the teachings of Vadakekuttu et al., Schlatter et al. and Bissell et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glenn et al., as suggested by Vadakekuttu et al., Schlatter et al. and Bissell et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include Esperse 366 (C12-16 poly (1-6)ethoxylate, silicone PMX200 (polydimethylsiloxane or dimethylpolysiloxane) and guar gum because they are suitable ingredient in plant treating composition. MPEP 2144.05. Under guidance from Glenn et al. teaching surfactant and drift reducing agent; Vadakekuttu et al. teaching non-ionic surfactants include Alcohol ethoxylates—C6 to C16/18 alcohols in crop treating composition; Schlatter et al. teaching nonionic surfactants include Makon TD-6 (Stepan) (ethoxylated fatty alcohol; TRIDECYL ALCOHOL ETHOXYLATE, POE-6) in crop treating composition; Bissell et al. teaches dimethylpolysiloxane and guar gum as drift reducing agent; it is obvious for one of ordinary skill in the art to include Esperse 366 (C12-16 poly (1-6)ethoxylate, silicone PMX200 (polydimethylsiloxane or dimethylpolysiloxane) and guar gum in the composition of Glenn et al., and produce instant claimed invention with reasonable expectation of success.
Regarding the percentage of each ingredient, it is within skill of one of ordinary skill in the art to optimize the amount of each ingredient to obtain claimed range with reasonable expectation of success, especially in the absence of showing criticality of claimed range. MPEP 2144.05. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11019822 in view of Glenn et al. (US6069112). The reference patent teaches a composition comprising a composition comprising nanoparticles of titanium dioxide, nanoparticles of calcium carbonate, at least one surfactant, and water in an amount adequate to provide flowability, and Glenn et al. teaches such composition for reduinge the heat load on the plant (reducing bud temperature) and prevents the breaking of dormancy during the late winter due to increased plant temperature, thus, it is obvious for one of ordinary skill to produce instant claimed invention with reasonable expectation of success.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-29 of copending Application No. 17313957 in view of Glenn et al. (US6069112). The reference application teaches a composition comprising a composition comprising nanoparticles of titanium dioxide, nanoparticles of calcium carbonate, at least one surfactant, and water in an amount adequate to provide flowability, and Glenn et al. teaches such composition for reduinge the heat load on the plant (reducing bud temperature) and prevents the breaking of dormancy during the late winter due to increased plant temperature, thus, it is obvious for one of ordinary skill to produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613